Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3927   Page 1 of 32




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  HOMER W. McCLARTY,               and        4:14-CV-13627-TGB-RSW
  VICKI RIVERA,

                   Plaintiff,
                                          ORDER DENYING IN PART
                                           AND GRANTING IN PART
        vs.                               DEFENDANTS’ MOTION FOR
                                            SUMMARY JUDGMENT
  C.R. BARD INC., and BARD
  PERIPHERAL VASCULAR, INC.,

                   Defendant.


       This is a products liability action regarding a medical device

 designed to prevent blood clots from traveling to the heart and lungs.

 Plaintiff Vicki Rivera1 underwent surgery in 2006 to have an inferior

 1 The other named Plaintiff in this case is Homer W. McClarty (the
 “Trustee”), who is the appointed and acting Chapter 7 Trustee of Vicki
 Rivera’s bankruptcy estate. Pl.’s Compl., ECF No. 1, PageID.2. Under
 the Bankruptcy Code, the bankruptcy estate includes “all legal or
 equitable interests of the debtor in property as of the commencement of
 the [bankruptcy] case.” 11 U.S.C. § 541(a)(1). This includes “causes of
 action.” Bauer v. Com. Union Bank, Clarksville, Tenn., 859 F.2d 438,
 441 (6th Cir. 1988) (quoting Gochenour v. Cleveland Terminals Bldg.
 Co., 118 F.2d 89, 93 (6th Cir. 1941)). Further, because the “trustee in
 bankruptcy acts as a representative of the estate,” the trustee is the one
 who has the “capacity to sue and be sued.” Bauer, 859 F.2d at 441
 (quoting 11 U.S.C. § 323(b)). The Trustee is included in the caption of
 this case as a Plaintiff because the injury at the center of this complaint
 occurred prior to the commencement of the bankruptcy case. ECF No. 1,
                                      1
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3928   Page 2 of 32




 vena cava filter (“IVC filter”) implanted. In 2011, medical professionals

 discovered that the IVC filter had fractured and migrated to her left lung.

 Plaintiff claims that the manufacturer and seller of the filter, C.R. Bard,

 Inc. and its affiliated company Bard Peripheral Vascular, Inc., violated

 products liability law. Plaintiff’s complaint alleges claims of defective

 design, defective manufacture, failure to warn of the device’s harm,

 breach of implied warranty, and negligent misrepresentation.

       Defendants have moved for summary judgment. ECF No. 27. The

 motions have been fully briefed and the Court heard oral argument on

 August 26, 2020. For the reasons stated below, Defendant’s motion for
 summary judgment is DENIED with respect to Plaintiff’s defective

 design and breach of implied warranty claim, and GRANTED with

 regard to Plaintiff’s negligent misrepresentation claim.
       I.    Background

       C.R. Bard, Inc. (“Bard”) is a developer, manufacturer, and

 distributor of medical technologies and devices. Bard is one of many

 manufacturers that creates and sells inferior vena cava filters (“IVC

 filters”), which are medical devices that are surgically implanted in the

 inferior vena cava to prevent blood clots from traveling into the lungs and
 heart. Def.’s Mot. Summ. J., ECF No. 27, PageID.3134. The inferior vena

 cava is the central vein that returns blood to the heart from the lower


 PageID.2. Therefore, the cause of action is part of the bankruptcy estate
 which the Trustee may pursue.
                                      2
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3929   Page 3 of 32




 portions of the body. Id. at PageID.3135. In certain individuals, blood

 clots (“thrombi”) can develop in the deep leg veins, known as deep venous

 thrombi (“DVT”). If these blood clots travel from the legs up into the heart

 or lungs, they can cause blockage in the smaller vessels. This is known

 as a pulmonary embolism. Pulmonary embolisms may cause a variety of

 health problems, the symptoms of which can be chest pain, shortness of

 breath, and brain damage which can result in death. Id. A doctor may

 recommend an IVC filter for individuals who have experienced, or are at

 increased risk for developing, DVT and pulmonary embolisms.

       In 1992, Bard began distributing the Simon Nitinol Filter (“SNF”),
 an IVC filter, under a distribution agreement with Nitinol Medical

 Technologies (“NMT”). Ex. P, ECF No. 33-2, PageID.3434. After

 distributing the SNF for several years, Defendant developed a modified
 design which would allow the filter to be removed called the Recovery

 Filter. Id. In November of 2002, Bard obtained clearance to market the

 Recovery Filter by submitting a 510(k) application to the Food and Drug

 Administration (“FDA”). A 510(k) application is an FDA approval process

 based on the “substantial equivalence” of a device with a “legally

 marketed predicate device.” Ex. E, ECF No. 32-5, PageID.3322. The FDA
 approved the application based on representations by Bard that the

 Recovery Filter was “substantially equivalent” to the predecessor SNF

 device. Id. at PageID.3324. The FDA also approved the Recovery Filter
 for optional removal in 2003. Ex. F, ECF No. 32-6, PageID.3329.

                                      3
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3930   Page 4 of 32




         Beginning in 2005, Bard manufactured and sold an IVC filter

 design called the G2 Filter System (“G2 Filter”). Pl.’s Resp. Mot. Summ.

 J., ECF No. 32, PageID.3284. Like other IVC filters, the G2 Filter is

 designed to prevent blood clots from traveling from the lower portion of

 the body to the heart and lungs. The G2 Filter is constructed out of nickel-

 titanium alloy (“Nitinol”) and “consists of two tiers of struts that make

 up its ‘arms’ and ‘legs.’” ECF No. 27, PageID.3135. Using a catheter, the

 collapsed filter is inserted into a patient through the jugular vein or

 femoral vein. When the filter, a photo of which is below, is properly in

 place within the inferior vena cava, the arms and legs of the filter open
 up and anchor onto the walls of the vein. Id.




                                                  2




 Once in place, the filter’s struts will catch, or break up, blood clots that

 are traveling up from the legs and prevent them from traveling through
 the inferior vena cava to the heart and lungs.

         As it had done previously with the Recovery Filter, Defendant

 obtained clearance to market the G2 Filter by submitting a 510(k)


 2   Illustration of the Bard G2 Filter. ECF No. 27, PageID.3135.
                                      4
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3931   Page 5 of 32




 application to the Food and Drug Administration (“FDA”). Ex. G, ECF

 No. 32-7, PageID.3336. Here, the application was based on the assertion

 by Bard that the G2 Filter was identical in its description and indications

 for use to a predicate device that had been manufactured by Bard and

 approved by the FDA, the Recovery Filter System. Id. The primary

 modifications were dimensional. Id. at PageID.3335. The FDA approved

 Bard’s 510(k) application in 2005 for the G2 Filter as a permanent

 placement IVC filter. In 2008, the FDA also approved the G2 Filter as a

 retrievable option IVC filter. ECF No. 33-2, PageID.3525.

       Plaintiff, Vicki Rivera, is a resident of Michigan. ECF No. 27,
 PageID.3135. Prior to undergoing surgery for weight loss on March 17,

 2006, due to her history of DVT, Plaintiff underwent a surgical procedure

 to implant a Bard G2 Filter. Five years later, during a CT scan to
 evaluate gastrointestinal issues on September 19, 2011, medical

 professionals discovered a fractured filter strut from the Bard G2 Filter

 in her abdomen. Id. A second fractured strut was discovered in Plaintiff’s

 right lung in December of 2014 during an x-ray to evaluate broken ribs.

 Id. at PageID.3136. The G2 Filter, and its associated fractured parts,

 remain inside Plaintiff’s body. ECF No. 32, PageID.3183.
       Plaintiff alleges Bard was aware that both the G2 Filter and its

 predicate device, the Recovery Filter, had higher reported failure rates




                                      5
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3932   Page 6 of 32




 than the SNF or other IVC filters on the market.3 ECF No. 32,

 PageID.3284. To support these allegations Plaintiff relies upon a report

 conducted by an independent consultant hired by Bard which

 states,“[r]eports of death, filter migration (movement), IVC perforation,

 and filter fracture associated with Recovery filter were seen in the

 MAUDE database at reporting rates that were 4.6, 4.4, 4.1, and 5.3

 higher, respectively, than reporting rates for all other filters.” Ex. K, ECF

 No. 32-11, PageID.3350. Plaintiff also highlights various internal Bard

 communications suggesting that Bard was aware and attempted to

 conceal the disproportionate failure rates of the G2 Filter and Recovery
 Filter. See Ex. J, ECF No.32-10, PageID.3347 (“Comparison with other

 filters is problematic in many ways, and we should avoid/downplay this

 as much as possible.”).
       In addition to internal Bard documents, the record includes several

 reports by Plaintiff’s experts. The expert reports primarily describe two

 design defects present in both the G2 Filter and Recovery Filter. First,

 the reports allege that both filters lacked an appropriately rounded


 3 Plaintiff asserts that the G2 Filter and its predicate device, the
 Recovery Filter, are similar in a multitude of ways: the devices look
 alike, share the same filtration design, are made of the same material,
 and are inserted the same way. ECF No. 1, PageID.8-9. Most critically,
 Plaintiff alleges that the G2 Filter also shares some of the same defects
 as the Recovery Filter. Id. at PageID.9. For this reason, while the device
 implanted in Plaintiff was a G2 Filter device, the Recovery Filter and
 its properties are also discussed.
                                      6
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3933   Page 7 of 32




 “chamfer,” that is, a sloped or angled corner to prevent sharp edges, on

 the rim of the filter from which the arms and legs of the device deploy.

 Ex. R, ECF No. 33-4, PageID.3737. As the arms emerge from the top of

 the cap, they may come into contact with the rough, unpolished edge as

 they try to deploy out. The reports opine that this contact and stress can

 cause fatigue, cracks, and bends in the arms. Id. at PageID.3742. Next,

 the experts point out that Bard did not polish away rough grinding marks

 on the bottom of the wires called the “feet.” Id. at PageID.3746. The rough

 surface condition on the bottom of these struts can increase the stress on

 the wires and result in fracture. A fracture in the arm or leg of the filter
 may result in tilting or migration of the device, or pieces of it, as the feet

 help hold the device in position. Id. at PageID.3758.

       To remedy the fracturing caused by the sharp rim, the expert
 reports recommend adding a rounded chamfer where the wires emerge

 from the device during deployment. ECF No. 33-4, PageID.3745. The

 experts also recommend smoothing the surface of the bottom of the wires

 through electropolishing to prevent abnormal strain on the arms and legs

 of the device. Id. at PageID.3748. Additionally, Plaintiff’s experts refer to

 internal Bard communications to support the view that the SNF is an
 alternative permanent filter because it did not receive the same

 complaints regarding fracture and migration. Ex. M, ECF No. 32-13,

 PageID.3362. Specifically, the expert reports note that the SNF



                                       7
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3934   Page 8 of 32




 possessed an adequate chamfer to prevent premature failure of the filter

 arms. ECF No. 33-4, PageID.3744-45.

       Plaintiff brings this suit against Bard alleging design defect,

 manufacturing defect, failure to warn, breach of implied warranty, and

 negligent misrepresentation. Bard moves for summary judgment on all

 of Plaintiff’s claims. ECF No. 27.

       II.   Standard of Review

        Summary judgment is appropriate “if the movant shows that there

 is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material
 only if it might affect the outcome of the case under the governing law.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

       On a motion for summary judgment, the Court must view the
 evidence and any reasonable inferences drawn from the evidence in the

 light most favorable to the non-moving party. Matsushita Elec. Indus. Co.

 v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Redding v. St. Edward,

 241 F.3d 530, 531 (6th Cir. 2001).

       The moving party has the initial burden of demonstrating an

 absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477
 U.S. 317, 325 (1986). If the moving party carries this burden, the party

 opposing the motion “must come forward with specific facts showing that

 there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. “[A] mere
 scintilla of evidence in support of the nonmovant’s position is not

                                      8
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20    PageID.3935   Page 9 of 32




 sufficient to create a genuine issue of material fact.” Towner v. Grand

 Trunk Western R. Co., 57 Fed.App’x. 232, 235 (2003) (citing Anderson,

 477 U.S. at 251-52). Rather, the non-moving party must present

 sufficient evidence as to each element of the case such that a trier of fact

 could reasonably find for the plaintiff. Davis v. McCourt, 226 F.3d 506,

 511 (6th Cir. 2000).

       Summary judgment is appropriate “against a party who fails to

 make a showing sufficient to establish the existence of an element

 essential to that party's case, and on which that party will bear the

 burden of proof at trial.” Celotex, 477 U.S. at 322.
       III. Discussion

       In the original complaint, Plaintiff brought claims for (1) design

 defect, (2) manufacturing defect, (3) failure to warn, (4) breach of implied
 warranty, and (5) negligent misrepresentation. ECF No. 1, PageID.27-

 34. In their response brief, Plaintiff voluntarily withdrew the second and

 third claims for manufacturing defect and failure to warn. ECF No. 32,

 PageID.3295. The Court therefore evaluates the remaining claims of

 design    defect,   breach    of   implied   warranty,      and      negligent

 misrepresentation.
       Based on the evidentiary record presented, material issues of fact

 preclude summary judgment on Plaintiff’s claims for design defect and

 breach of implied warranty. However, Defendant C.R. Bard is entitled to
 summary judgment on Plaintiff’s claim for negligent misrepresentation

                                      9
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20        PageID.3936    Page 10 of 32




  as Plaintiff is unable to present evidence demonstrating reliance. The

  reasoning in support of these conclusions is discussed below.

          a.    Design Defect

          According to Defendant, Plaintiff’s claim of design defect is

  insufficient because it failed to (1) demonstrate that a safer alternative

  design was feasible, (2) show causation, or (3) overcome the rebuttable

  presumption of nonliability. ECF No. 27, PageID.3132. Michigan has

  adopted a risk-utility test to evaluate products liability claims based on

  an alleged design defect. Peck v. Bridgeport Mach., Inc., 237 F.3d 614,

  617 (6th Cir. 2001). The test requires a plaintiff to show that (1) the
  product was not “reasonably safe” at the time it left the control of the

  manufacturer or seller, and (2) a “practical and technically feasible

  alternative production practice” exists. M.C.L. § 600.2946(2); Croskey v.
  BMW of N. Am., Inc., 532 F.3d 511, 515-16 (6th Cir. 2008). To survive a

  motion for summary judgment, a plaintiff must provide evidence showing

  that:

          (1)   the   severity   of   the    injury   was    foreseeable    by    the

          manufacturer;

          (2)   the likelihood of occurrence of the injury was foreseeable by
          the manufacturer at the time of distribution of the product;

          (3)   there was a reasonable alternative design available;

          (4)   the available alternative design was practicable;



                                            10
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20     PageID.3937   Page 11 of 32




           (5)     the available and practicable reasonable alternative design

           would have reduced the foreseeable risk of harm posed by

           defendant's product; and

           (6)     the defendant’s omission of the available and practicable

           reasonable alternative design rendered its product not reasonably

           safe.

  Peck, 237 F.3d at 617. These elements may be supported by direct or

  circumstantial evidence, including expert testimony or evidence of

  similar incidents. Croskey, 532 F.3d at 516. The Court should grant

  summary judgment when the plaintiff fails to make out a prima facie
  design defect claim based on the six elements in the risk-utility test

  outlined above.

      i.           Risk-Utility Test
           Defendant does not dispute that Plaintiff has provided evidence of

  the first and second prongs of the risk-utility test, which demonstrate the

  “magnitude of risks involved.” Peck, 237 F.3d at 618 (quoting Owens v.

  Allis-Chalmers Corp., 326 N.W.2d 372, 378 (Mich. 1982)). As there is no

  dispute that Plaintiff satisfies the first two prongs of the risk-utility

  analysis, the Court need only address whether Plaintiff satisfied the
  remaining prongs, all of which focus on the issue of an alternative design.

           The second part of the risk-utility test requires Plaintiff to present

  a reasonable alternative design. Peck, 237 F.3d at 618. To survive
  summary judgment, a plaintiff must present evidence of a “practical and

                                          11
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3938   Page 12 of 32




  feasible” alternative that would have reduced the risk of particular injury

  at issue without impairing the product’s usefulness or desirability.

  M.C.L. § 600.2946(2). See Dow v. Rheem Mfg. Co., 2011 WL 4484001, at

  *17 (E.D. Mich. Sept. 26, 2011); Zettle v. Handy Mfg. Co., 998 F.2d 358,

  362 (6th Cir. 1993).

       As to the factors requiring plaintiff to show there was a reasonable

  alternative design that was available, practicable, and would have

  reduced the risk, Defendant asserts that Plaintiff has failed to satisfy

  these elements because it says the proposed alternative, the company’s

  predecessor SNF Filter,4 is a different product and not sufficiently
  similar to the alleged defective G2 Filter to serve as a reasonable

  substitute. Def.’s Reply to Resp. Mot. Summ. J., ECF No. 34,

  PageID.3892. Further, Defendant argues that Plaintiff has not provided
  sufficient evidence of a practicable and feasible alternative design

  because there is no evidence that the designs would improve fracture

  rates without impairing the usefulness of the product. Id. at

  PageID.3893; M.C.L. § 600.2946(2).




  4As discussed in the Background section, the Recovery Filter was the
  predicate device to the G2 Filter. Prior to that, the SNF was the
  predicate device to the Recovery Filter. Bard obtained clearance to
  market the Recovery Filter based on representations by Bard that the
  Recovery Filter was “substantially equivalent” to the SNF device. ECF
  No. 33-2, PageID.3434.
                                      12
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3939   Page 13 of 32




       Defendant’s argument fails to address the multitude of design

  alternatives presented by Plaintiff’s experts. In addition to discussing the

  SNF Filter, Plaintiff’s experts propose two design alternatives to prevent

  fracturing and migration: (1) electropolishing the rough grinding marks

  on the bottom of the wires, and (2) adding a rounded chamfer onto the

  rim of the filter from which the arms and legs of the device deploy. ECF

  No. 33-4, PageID.3745. See Davis v. C.R. Bard, Inc., 2012 WL 6082933,

  at *4 (E.D. Mich. Dec. 6, 2012) (denying summary judgment as to the

  design defect claim where experts propose smoothing edges of device to

  reduce chance of fracture). The Plaintiff’s expert opines that there are
  grinding marks on the bottom of the wires, or “feet,” of the device because

  Defendant failed to polish the struts of the G2 Filter. ECF No. 33-4,

  PageID.3746. According to the report, rough surfaces lead to local stress
  concentrations, which can result in fatigue fractures in the arms and legs

  of the filter. Id. at PageID.3778. Local stress concentrations in the “ankle”

  region of the wire, which leads to anchoring hooks that keep the filter in

  place, can result in tilting or migration of the device. Id. at PageID.3789.

  Tilting and migration increase the likelihood of perforation or

  penetration of the filter limbs and may result in strut fractures and
  possible fragment migration. According to the expert report, to remedy

  these rough surfaces, the wires could be electropolished to remove any

  scratches, slip markings, or gouging. Id. at PageID.3778.



                                       13
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3940   Page 14 of 32




       The expert reports also recommend the addition of an appropriately

  rounded “chamfer.” ECF No. 33-4, PageID.3737. When the G2 Filter is

  initially implanted, the arms and legs are collapsed. Once the device is in

  place, the arms and legs deploy from the cap of the device. Experts opine

  that the cap, or rim, from which the arms and legs deploy had sharp,

  rough edges. Id. When the arms and legs tried to deploy, they could come

  into contact with these unpolished edges, Id. at PageID.3742, potentially

  causing fatigue, cracks, and bends in the arms and legs. Plaintiff’s expert

  proposes adding an appropriately rounded “chamfer” to this rim. Id. at

  PageID.3737. A chamfer is a sloped or angled corner that can reduce the
  sharpness of an edge. The expert claims that an appropriately rounded

  chamfer on the inner surface of the rim would reduce, or eliminate, the

  contact between the rim and arms and legs as they deploy. Id. at
  PageID.3787. This reduction, or elimination, of contact would decrease

  stress and potential failure of the struts of the device.

       As evidence of the feasibility of these alternatives, Plaintiff’s expert

  notes that subsequent IVC filters designed by Bard did in fact polish

  down the sharp edges of the rim to create an appropriately rounded

  chamfer. ECF No. 33-4, PageID.3746. Plaintiff also points to internal
  communications where Bard employees discuss the feasibility and

  advantages of utilizing the SNF Filter as an alternative permanent filter

  because it had not received the same complaints as the G2 Filter. ECF
  No. 32-13, PageID.3362. These communications support Plaintiff’s

                                       14
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3941   Page 15 of 32




  argument that Bard employees themselves believed there to be feasible

  alternatives to the G2 Filter that were available, practicable and indeed,

  already in use. Both the expert recommendations for specific design

  improvements and the internal communications regarding use of the

  SNF Filter are sufficient to raise a question of fact that the third and

  fourth elements of the risk-utility test are satisfied because they point

  with specificity to practical and available alternative designs.

       In addition to presenting alternative designs, the remaining

  elements of the risk utility test require a plaintiff to articulate how the

  proposed alternative design would have reduced harm without sacrificing
  utility. See Zettle, 998 F.2d at 362. For evidence that the proposed

  alternative designs would reduce the risk of harm posed by the G2 Filter,

  Plaintiff compares fracture rates for the G2 against other filters and
  argues that the lower fracture rates for the SNF Filter demonstrate that

  the alternative design it offered would decrease the risk of a fracture. In

  one report, Plaintiff’s expert asserts that a Bard employee had

  recommended the SNF Filter specifically to address complications in

  patients who were undergoing bariatric surgery, the same medical

  procedure Plaintiff was set to undergo. ECF No.33-2, PageID.3491.
  Another expert report compares the rims and sleeves of the G2 Filter

  with other IVC filters and concludes that the polishing down of the sharp

  edges would reduce the stress that could lead to fracture. ECF No. 33-4,
  PageID.3745. Cf. Dow, 2011 WL 4484001, at *13 (finding alternative

                                      15
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3942   Page 16 of 32




  designs insufficient where expert failed to conduct comparative testing

  or analysis). Having reviewed this record, the Court concludes that

  Plaintiff has presented sufficient evidence to raise a question of fact

  regarding the fifth and sixth elements of the risk-utility test by

  presenting evidence of comparative evaluation that demonstrate safer

  alternative filters and designs which Plaintiff’s experts claim could

  reduce the risk of fracture without impeding utility.

           Because Plaintiff has presented evidence to demonstrate all six

  elements of the risk-utility test, Plaintiff has successfully made out a

  prima facie case of design defect that is sufficient to avoid summary
  judgment.

     ii.        Causation

           Defendant also contends that Plaintiff has not demonstrated
  causation because she has failed to present evidence from a treating

  physician or expert witness expressing the opinion that the fracturing of

  the G2 Filter is the cause of Plaintiff’s specific medical conditions. ECF

  No. 27, PageID.3142. Defendant argues that the medical symptoms

  Plaintiff identifies were not caused by the fractured parts of the device

  being present in her body, but rather because of certain pre-existing
  medical conditions from which she suffered. Id. However, during oral

  argument, Defendant conceded that the migration of a strut within a

  patient to a place where it is not supposed to be is in fact a form of injury.
  While such an admission suggests that Defendant’s arguments about the

                                       16
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3943   Page 17 of 32




  connection between Plaintiff’s specific conditions and the fractured struts

  relates more to the issue of whether the damages arising from her

  medical conditions can be connected to the injury—rather than whether

  the defect in the device caused an injury—the Court will nevertheless

  examine Defendant’s arguments on causation below.

       Under Michigan’s products liability law, Plaintiff must show a

  causal connection between the defect and injury to prevail. Skinner v.

  Square D Co., 516 N.W.2d 475, 478 (Mich. 1994); Glaser v. Thompson

  Med. Co., Inc., 32 F.3d 969, 971 (6th Cir. 1994). Plaintiff must provide

  sufficient evidence that would allow a jury to determine that it was “more
  likely than not that the defendant’s conduct in fact caused the injury.”

  Glaser, 32 F.3d at 971. It is not enough to present evidence that shows a

  “mere possibility” of causation. Id. (quoting Mulholland v. DEC Int’l
  Corp., 443 N.W.2d 340, 350 n.18 (Mich. 1989)). However, the plaintiff

  does not have to present evidence that “positively eliminates every other

  potential cause” to meet the burden. Skinner, 516 N.W.2d at 478.

  Evidence of causation is adequate if it “establishes a logical sequence of

  cause and effect, notwithstanding the existence of other plausible

  theories, although other plausible theories may also have evidentiary
  support.” Id. (quoting Mulholland, 443 N.W.2d at 415).

       The Court is not persuaded by Bard’s argument that Plaintiff has

  failed to present any evidence to demonstrate that the fractured medical
  device is the proximate cause of her alleged medical problems. It is

                                      17
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3944   Page 18 of 32




  undisputed that the G2 Filter implanted in Plaintiff fractured and the

  two struts that failed are still inside Plaintiff’s body. ECF No. 32,

  PageID.3282-83. Cf. Skinner, 516 N.W.2d at 484 (finding experts’

  theories deficient because experts were asked to assume without

  explanation critical facts in the chain of causation). The fractured filter

  was discovered by medical imaging. Ex. B, ECF No. 33, PageID.3391.

  Plaintiff has provided materials which show the range of health

  consequences that can result from an IVC fracture and notes that by

  Bard’s own criteria the migration of a filter in and of itself is considered

  a serious injury. Ex. C, ECF No. 27-4, PageID.3210. While not a treating
  physician, Plaintiff’s expert finds that her medical records are consistent

  with the experience of a fractured G2 Filter. Ex. S, ECF No. 33-5,

  PageID.3865. Plaintiff offers her medical records as circumstantial
  evidence of her physical and emotional injury. In addition to complaints

  of abdominal pain, the medical records state that Plaintiff attributes her

  anxiety and mental anguish to knowledge that a fractured piece of the

  filter had migrated to her lung. Ex. T, ECF No. 33-6, PageID.3869, 3878.

  Finally, Plaintiff claims she will have to undergo continuous medical care

  including imaging studies, clinical visits, and physical examinations in
  order to monitor the effects of the fractured G2 Filter. ECF No. 1,

  PageID.13.

       While Defendant contends that Plaintiff’s health problems could
  have been caused by her pre-existing conditions, this attack is not

                                       18
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3945   Page 19 of 32




  sufficient to support summary judgment. Plaintiff does not have to

  produce evidence which eliminates every potential cause of injury.

  Skinner, 516 N.W.2d at 480. Plaintiff’s medical records certainly provide

  some evidence that her pre-existing conditions could have caused the

  abdominal pain she has suffered. But that reasonable inference must be

  balanced against the evidence of Plaintiff’s undeniable experience of the

  fractures, the migration of the fragments to her abdomen and lung, as

  well as injuries such as continued costs of monitoring and mental and

  emotional stress. Given this conflict in the proof, Defendant’s arguments

  regarding causation are not sufficient to prevail at the summary
  judgment stage. See Swartz v. Proctor and Gamble Mfg. Co., 2018 WL

  2239558, at *4 (E.D. Mich. May 16, 2018) (denying summary judgment

  even when the defendant offered a study to rebut causation).
       Upon review of the medical records, Plaintiff’s testimony, and the

  expert reports, the Court concludes that Plaintiff has presented enough

  evidence for a reasonable jury to determine that the allegedly defective

  G2 Filter caused Plaintiff’s injuries. Defendant may of course seek to

  persuade the jury that a preponderance of the evidence shows Plaintiff’s

  pre-existing conditions caused her injuries at trial, but the Court is not
  persuaded that Plaintiff’s medical history entitles Bard to summary

  judgment.




                                      19
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20     PageID.3946   Page 20 of 32




           For these reasons, the Court denies Defendant’s summary

  judgment claim on Plaintiff’s design defect claim on the basis that

  Plaintiff failed to present sufficient evidence of causation.

    iii.        Rebuttable Presumption of Non-Liability

           Under Michigan’s products liability law, there is a rebuttable

  presumption of nonliability for manufacturers who develop products that

  comply with safety regulations or standards. M.C.L. § 600.2946(4). The

  statute states:
           In a product liability action brought against a manufacturer
           or seller for harm allegedly caused by a product, there is a
           rebuttable presumption that the manufacturer or seller is not
           liable if, at the time the specific unit of the product was sold
           or delivered to the initial purchaser or user, the aspect of the
           product that allegedly caused the harm was in compliance
           with standards relevant to the event causing the death or
           injury set forth in a federal or state statute or was approved
           by, or was in compliance with regulations or standards
           relevant to the event causing the death or injury promulgated
           by, a federal or state agency responsible for reviewing the
           safety of the product.
  Id. The presumption applies to the four theories of products liability,

  which includes design defect and breach of implied warranty claims.

  Peter v. Stryker Orthopaedics, Inc., 2009 WL 235639, at *3 (E.D. Mich.

  Jan. 29, 2009).

           However, the presumption is not absolute and to survive summary

  judgment the plaintiff must bring forth evidence that rebuts the

  presumption of nonliability. See Makki v. OSI Sealants, Inc., 2009 WL


                                          20
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3947   Page 21 of 32




  4644688, at *2 (E.D. Mich. Dec. 2, 2009) (“The jury's conclusion meant

  one of two things, either (a) Defendant did not convince the jury that its

  product was in compliance with applicable standards, or (b) even if the

  jury was persuaded that the product was in compliance with applicable

  standards, the jury also concluded that Makki rebutted the presumption

  of non-liability.”); Wendorf v. JLG Indus., Inc., 683 F.Supp.2d 537, 546

  (E.D. Mich. 2010); Peter, 2009 WL 235639, at *3 (E.D. Mich. Jan. 29,

  2009) (finding summary judgment appropriate where the plaintiff failed

  to submit any evidence to rebut the presumption of no liability).

       According to Defendant, because the G2 Filter was in compliance
  with FDA standards of design and manufacturing, the burden must shift

  to Plaintiff to rebut a presumption of non-liability. ECF No. 27,

  PageID.3138. Plaintiff contends that it meets this burden with evidence
  that the G2 Filter suffered a high failure rate compared to other filters,

  and that such evidence successfully rebuts the presumption. ECF No. 32,

  PageID.3289.

       Defendant directs the Court to Peter v. Stryker Orthopaedics, Inc.,

  to support their argument that Plaintiff has failed to meet the burden in

  providing evidence to rebut the presumption of nonliability. 2009 WL
  235639, at *3 (E.D. Mich. Jan. 29, 2009). However, in that case, Plaintiff

  failed to submit “any” evidence of defect and did not respond at all to the

  motion for summary judgment. Id. Here, in addition to responding to the
  motion, Plaintiff has provided expert reports and studies that provide

                                      21
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3948   Page 22 of 32




  evidence of disproportionate fracture rates in the G2 Filter. Plaintiff

  identifies a report from an independent consultant hired by Bard that

  reports the rates of death, filter migration, perforation, and fracture with

  the Recovery Filter to be “4.6, 4.4, 4.1, and 5.3 higher” than reporting

  rates for all other filters. ECF No. 32-11, PageID.3350. Plaintiff further

  points to an expert report which states that animal studies of the G2

  Filter were stopped early as they showed risk for filter migration,

  perforation, hemorrhage, and more. ECF No. 33-2, PageID.3508. Even

  during oral argument, Defendant did not dispute that evidence of

  disproportionate fracture rate is the type of evidence that can allow a
  plaintiff to overcome the presumption of nonliability. The facts here are

  more closely aligned with Davis v. C.R. Bard, where the plaintiff, like

  Rivera, produced expert opinion that the product was defective and
  studies which “appear[ed] to allow the inference that the [product] is

  unsafe compared to its competitors and is unreasonably likely to fracture

  and cause major health issues.” 2012 WL 6082933, at *5-6 (E.D. Mich.

  Dec. 6, 2012).

       At summary judgment, the Court does not have to determine

  whether the presumption has been fully rebutted. Davis, 2012 WL
  6082933 at *6. The Court needs only determine whether a reasonable

  jury could so conclude. Id. Here, Plaintiff has presented enough evidence

  to allow such a conclusion. Accordingly, Defendants are not entitled to
  summary judgment based on a presumption of nonliability.

                                      22
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3949   Page 23 of 32




       In summary, Plaintiff has presented sufficient evidence to create a

  genuine issue of material fact as to the six elements of the risk-utility

  test, to support causation, and to rebut the presumption of nonliability,

  thereby presenting a question for the jury to resolve. Having met their

  evidentiary burden, the Court finds that Defendant is not entitled to

  summary judgment as to Plaintiff’s design defect claim.

       b.    Breach of Implied Warranty

       Defendant contends that Plaintiff is unable to establish a breach of

  implied warranty claim because the learned intermediary doctrine bars

  the claim. ECF No. 27, PageID.3133. Defendant also argues that Plaintiff
  has not shown proximate cause. Id. In particular, Defendant asserts that

  in withdrawing her failure to warn claim, Plaintiff concedes that she

  could not prove causation. ECF. No. 34, PageID.3896. Because the failure
  to warn and breach of implied warranty claims are based on the same

  questions, Defendant argues the implied warranty claim should also fail

  as Plaintiff is unable to demonstrate causation.

       Michigan law recognizes breach of implied warranty as a distinct

  cause of action for product failure. Prentis v. Yale Mfg. Co., 365 N.W.2d

  176, 186 (Mich. 1984). To succeed on a breach of warranty claim, the
  plaintiff must show that the product was defective. Kaminiski v. Libman

  Co., 748 Fed.App’x. 1, 4 (6th Cir. 2018). “To that end, the plaintiff must

  prove either defective manufacture or defective design, which may
  include a failure to warn.” Id.

                                      23
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3950   Page 24 of 32




       When the defendant is both the seller and manufacturer, the

  elements of proof for a breach of implied warranty claim are the same as

  those required in a negligence claim. Prentis, 365 N.W.2d at 186 (“[I]n an

  action against the manufacturer of a product based upon an alleged

  defect in its design, ‘breach of implied warranty and negligence involve

  identical evidence and require proof of exactly the same elements.’”

  (quoting Squibb v. E.R. Squibb & Sons, Inc., 273 N.W.2d 476, 479 (Mich.

  1979))). See Kaminiski, 748 Fed.App’x. at 5 n.3; Peak v. Kubota Tractor

  Corp., 559 Fed.App’x. 517, 523-24 (6th Cir. 2014). The Sixth Circuit has

  explained the logic behind the appropriate legal standard:
       The reason for this confluence is that a plaintiff alleging
       breach of implied warranty on the part of a seller must show
       that the purchased product was defective. That showing, in
       turn, requires proof that the product's manufacturer acted
       negligently, typically by omitting a safety feature or in failing
       to give warning of a latent danger. A suit for breach of implied
       warranty against a seller who is also the manufacturer will
       therefore require the same showing of negligence on the
       defendant's part as an ordinary products liability suit against
       a manufacturer.
  Hollister v. Dayton Hudson Corp., 201 F.3d 731, 737 (6th Cir. 2000).
       Defendant argues that because Plaintiff has conceded there is

  insufficient evidence of causation for a failure to warn claim, Plaintiff’s

  breach of implied warranty claim must also fail due to the fact that the
  claims are based on the same underlying assertion. ECF No. 34.

  PageID.3896. Plaintiff concedes that breach of implied warranty claims


                                      24
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3951   Page 25 of 32




  are similar to failure to warn claims, and fails to explain why, without

  the testimony of her implanting physician, her implied warranty claim

  should succeed. ECF No. 32, PageID.3297. Unlike in Davis, Plaintiff has

  not presented evidence that Bard’s failure to update its disclosure

  material provided to surgeons caused her injury. If Plaintiff’s only means

  for proving the G2 Filter was defective, as required for an implied

  warranty claim, was her failure to warn claim, Defendant would succeed.

       However, Plaintiff also attempts to show the G2 Filter was

  defective through a design defect claim, which Defendant fails to address.

  To prevail on a breach of implied warranty claim, Plaintiff may
  demonstrate that a product was defective by proving “either defective

  manufacture or defective design, which may include a failure to warn.”

  Kaminski, 748 Fed.App’x at 5 (emphasis added). As discussed in the
  preceding section, Plaintiff has successfully made out a prima facie case

  of design defect under the risk-utility test. As Defendant C.R. Bard is

  both the manufacturer and seller of the G2 Filter, “it is inconceivable that

  a jury could determine that the manufacturer had not breached its duty

  of reasonable care and at the same time find that the product was not

  reasonably safe for its reasonably foreseeable uses.” Prentis, 365 N.W.2d
  at 187. Plaintiff has presented a prima facie case of design defect and in

  so doing has created a genuine issue of fact as to whether Bard breached

  its duty of reasonable care.



                                       25
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3952   Page 26 of 32




       Accordingly, Defendant is not entitled to summary judgment on

  Plaintiff’s breach of implied warranty claim.

       c.    Negligent Misrepresentation

       Defendant contends that Plaintiff’s negligent misrepresentation

  claim must fail because there is no evidence of any misrepresentations

  that Bard made to Plaintiff’s implanting physician with regard to the G2

  Filter. ECF No. 27, PageID.3147. Defendant further asserts that Plaintiff

  has not, and in fact cannot, offer any evidence that Plaintiff’s implanting

  physician detrimentally relied on any misrepresentation by Bard with

  regard to the G2 Filter when treating Plaintiff. ECF No. 27, PageID.3147.
  In response, Plaintiff contends that Bard had knowledge that the G2

  Filter had higher rates of fracture than other filters, but failed to include

  this information in its warnings to users. ECF No. 32, PageID.3298-3299.
       “Michigan law recognizes the tort of negligent misrepresentation.”

  Gillett v. Sofamor, S.N.C., 2001 WL 1135304, at *6 (E.D. Mich. Sept. 13,

  2001). To support a claim for this cause of action, a plaintiff must present

  “proof that a party justifiably relied to his detriment on information

  provided without reasonable care by one who owed the relying party a

  duty of care.” Law Offices of Lawrence J. Stockler P.C. v. Rose Stockler,
  436 N.W.2d 70, 79 (Mich. Ct. App. 1989). In addition to reliance, under

  Michigan law, the elements of negligent misrepresentation are:

       (1)   the defendant made a material misrepresentation;
       (2)   the representation was false;

                                       26
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20     PageID.3953   Page 27 of 32




       (3)     the    defendant       was    negligent     in    making       the

             misrepresentation; and

       (4)     the plaintiff suffered damages as a result.

  Cleveland Indians Baseball Co., L.P. v. New Hampshire Ins. Co., 727 F.3d

  633, 641 (6th Cir. 2013) (referencing Stockler, 436 N.W.2d at 81).

       A plaintiff may show a misrepresentation of fact where “the

  defendant had a duty to disclose facts but suppressed them instead.”

  Boumelhem v. Bic Corp., 535 N.W.2d 574, 579 (Mich. Ct. App. 1995)

  (referencing In re People v. Jory, 505 N.W.2d 228 (Mich. 1993)). The

  question of whether a manufacturer has a duty is one for the Court.
  Avendt v. Covidien, Inc., 262 F.Supp.3d 493, 520 (E.D. Mich. 2017).

  “Michigan has adopted and follows the learned intermediary doctrine,

  which holds that a manufacturer has no duty to warn the ultimate
  consumer if the product is provided for use by a sophisticated consumer.”

  Id. (referencing Brown v. Drake-Willock, Intern., Ltd., 530 N.W.2d 510

  (Mich. Ct. App. 1995)). Under the learned intermediary doctrine, a

  manufacturer is exempt from its duty to warn ultimate users of

  prescription drugs and medical devices of inherent dangers because

  patients rely on the expertise of a doctor when utilizing a medical device
  or prescribed drug and may not appreciate warnings provided by the

  manufacturer. Knight v. St. Jude Med., 2011 WL 1230819, at *10 (W.D.

  Mich. Jan. 11, 2011).



                                        27
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3954   Page 28 of 32




       In considering whether Plaintiff has presented sufficient evidence

  on this claim, the Court must first determine whether Bard owes a duty

  to Plaintiff, as well as her health care providers. Avendt, 262 F.Supp.3d

  at 520; ECF No. 1, PageID 33. Because Michigan has adopted the learned

  intermediary doctrine and the G2 Filter is a prescription medical device,

  Bard’s duty to warn runs only to Plaintiff’s physicians—not Plaintiff as

  the patient. See Knight, 2011 WL 1230819 at *11 (dismissing claim that

  the defendant withheld relevant information about a medical device

  because the defendant owed no duty to the patient—only their health

  care providers).
       During oral argument, Plaintiff also asserted that Defendant owed

  a duty to her as a patient because she was a member of the class of

  persons to which Bard had a public duty to provide information. Plaintiff
  contends that Michigan has adopted Section 552 of the Restatement

  (Second) of Torts, which extends liability for negligence to “anyone under

  a public duty to provide information to any class of persons that benefits

  from the public duty.” Stockler, 436 N.W.2d at 36. Plaintiff argues that

  Bard owed her a duty because the Restatement provides protection to

  injured third parties who were recipients of the misrepresentation.
       Plaintiff’s reliance on Stockler fails to take account of the context of

  that case. The Court in Stockler adopted the Restatement in “reviewing

  the scope of an accountant’s potential third-party liability for negligent
  misrepresentation.” 436 N.W.2d at 36 (emphasis added). Subsequent

                                      28
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20    PageID.3955   Page 29 of 32




  cases have recognized the holding of Stockler as limited to particular

  professions and their associated duty of care. See City of Birmingham

  Employees’ Retirement Sys. v. Comerica, Inc., 2012 WL 13002132, at *3

  (E.D. Mich. Aug. 28, 2012) (finding that Michigan only adopted Section

  552 of the Restatement (Second) of Torts with respect to accountant’s

  duties of care). As Stockler is inapplicable here, the scope of Bard’s

  potential liability does not extend to Plaintiff as part of a class of persons.

        Due to the learned intermediary doctrine and the inapplicability of

  Stockler to the current facts, Defendant did not owe a duty directly to

  Plaintiff to avoid making a negligent misrepresentation. As such, to the
  extent any negligent misrepresentation claim relies on the assertion that

  Bard failed to warn or withheld information from Plaintiff, Bard would

  be entitled to summary judgment on such claims.
        But Plaintiff also alleges that Defendant withheld relevant warning

  information from Plaintiff’s health care providers. ECF No. 1, PageID.33.

  Here, the learned intermediary doctrine does not bar Plaintiff’s negligent

  misrepresentation claims as to Plaintiff’s health care provider because

  the treating doctor is the proper recipient of any warnings and

  information about the G2 Filter. See Avendt, 262 F.Supp.3d at 521
  (discussing Brown, 530 N.W.2d at 516). Defendant had a duty to provide

  adequate warnings to Plaintiff’s implanting physician.

        Accepting then that Bard owed a duty to Plaintiff’s health care
  provider, Defendant contends that Plaintiff has not provided any

                                        29
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3956   Page 30 of 32




  evidence that Bard misrepresented any information about the G2 Filter

  to her implanting physician. ECF No. 27, PageID.3133. As support for

  this argument, Defendant points to Tice v. Zimmer Holdings, Inc., where

  the Court granted a motion to dismiss because the plaintiffs’ claims did

  not “put Defendants on notice of any specific statements that were

  fraudulent, let alone explain why they were fraudulent, or indicate where

  and when they were made.” 2015 WL 4392985, at *8 (W.D. Mich. July 15,

  2015). But unlike Tice, Plaintiff specifically asserts that the information

  packet misrepresented the risks of the G2 Filter because it failed to

  convey the magnitude of risk for fracture, perforation, and migration
  compared to other filters on the market. Ex. H, ECF No. 32-8; 2012 WL

  6082933, at *10-11. Where Plaintiff has provided the information packet

  as evidence of specific statements that omitted necessary information,
  the facts here are more closely aligned with Davis v. C.R. Bard. 2012 WL

  6082933, at *10-11. In Davis, as here, Plaintiff presented a variety of

  expert reports showing that Bard was aware of the disproportionate rates

  of fracture, migration, and perforation, but Bard failed to update its

  materials to appropriately reflect the risks of the G2 Filter. Ex. Q, ECF

  No.33-3, PageID.3714. The Court views Davis as instructive in finding
  that evidence of disproportionate rates of failure and the lack of

  comparative information in the information materials to disclose this risk

  raises factual issues regarding negligent misrepresentations. As such,
  Plaintiff has submitted sufficient evidence to show there is a genuine

                                      30
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3957   Page 31 of 32




  issue of material fact as to whether the higher rates of failure for the G2

  Filter compared to other filters was made known to the implanting doctor

  or Plaintiff.

        However, Plaintiff must also provide some evidence of reliance.

  Petfreedom.com, L.L.C. v. Net Generation, Inc., 2009 WL 2382430, at *3

  (Mich. Ct. App. Aug. 4, 2009). On this point, the Court is unable to find

  any evidence in the record to demonstrate that Plaintiff’s health care

  provider relied to his detriment on information provided by Bard that

  failed to adequately reflect the risks posed by the G2 Filter. See Knight,

  2011 WL 1230819 at *13 (holding that negligent misrepresentation
  requires evidence of reliance). Further, the surgeon who implanted the

  G2 Filter, Dr. Talbert, is now deceased and therefore unable to provide

  testimony to support the element of reliance. Ex. K, ECF No. 27-12. In
  Davis, the plaintiff presented the implanting doctor’s deposition to

  demonstrate reliance on the inadequate warnings in the information

  packet. 2012 WL 6082933 at *10 (denying summary judgment with

  regard to the plaintiff’s negligent misrepresentation claim). Here

  Plaintiff has no such evidence.

        Plaintiff has not provided any evidence to create a genuine issue of
  material fact as to whether Dr. Talbert, or any other medical

  professional, relied on the alleged misrepresentation in treating Plaintiff

  with the G2 Filter. Because there is no evidence to support the element



                                      31
Case 4:14-cv-13627-TGB-RSW ECF No. 37 filed 10/15/20   PageID.3958   Page 32 of 32




  of reliance, Defendant is entitled to summary judgment on Plaintiff’s

  negligent misrepresentation claim.

       IV.   Conclusion

       For the foregoing reasons, Defendant C.R. Bard’s motion for

  summary judgment is DENIED with respect to Plaintiff Vicki Rivera’s

  claims for design defect and breach of implied warranty, and GRANTED

  as to Plaintiff’s claim for negligent misrepresentation.


     SO ORDERED.



  Dated: October 15, 2020     s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                       32
